            Case 1:18-cr-00846-LTS Document 31 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18-CR-846-LTS

ANTHONY CHILDS,
                                                                      ORDER
                 Defendant.

-------------------------------------------------------x


                 The Court has received Mr. Child’s motion for a sentence reduction pursuant to

18 U.S.C. § 3582. (Docket Entry No. 30.) The Government must file its written response to the

foregoing application by March 15, 2021, at 5:00 p.m. A complete, unredacted courtesy copy

must be emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov. Any reply must be

filed by March 29, 2021, at 5:00 p.m. Medical and other sensitive personal information may be

redacted from the publicly filed submissions, emailed directly to Chambers, and filed under seal.

Counsel must file the redacted portions of the submissions in hard copy with the Clerk of Court,

in a sealed envelope along with a copy of this order.

        SO ORDERED.

Dated: New York, New York
       March 1, 2021

                                                                      ___/s/ Laura Taylor Swain______
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge
Copy Mailed to:           Anthony Childs, 86359-054
                          Federal Correctional Institution
                          P.O. Box 1000
                          Cumberland, MD 21501




CHILDS - CMP RLS SCHD ORD.DOCX                             VERSION MARCH 1, 2021                        1
